 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    RICHARD A. MATLOCK,                                    Case No. 1:19-cv-01368-SAB (PC)
 9                       Plaintiff,                          ORDER DIRECTING CLERK OF COURT TO
                                                             RANDOMLY ASSIGN DISTRICT JUDGE TO
10            v.                                             ACTION
11    KERN COUNTY, et al.,                                   FINDINGS AND RECOMMENDATIONS
                                                             RECOMMENDING PLAINTIFF’S
12                       Defendants.                         APPLICATION TO PROCEED IN FORMA
                                                             PAUPERIS BE DENIED
13
                                                             (ECF No. 10)
14
                                                             THIRTY (30) DAY DEADLINE
15

16          Plaintiff Richard A. Matlock is a federal prisoner proceeding pro se in this civil rights

17   action pursuant to 42 U.S.C. § 1983.

18          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

19   to 28 U.S.C. § 1915, filed on December 2, 2019. (ECF No. 10.)

20                                                      I.

21                                          LEGAL STANDARD

22          28 U.S.C. § 1915(a)(1) permits a plaintiff to bring a civil action “without prepayment of

23   fees or security thereof” if the plaintiff submits a financial affidavit that demonstrates the

24   plaintiff's “is unable to pay such fees or give security therefor.” A prisoner seeking to bring a civil

25   action must, in addition to filing an affidavit, “submit a certified copy of the trust fund account

26   statement . . . for the 6-month period immediately preceding the filing of the complaint . . .

27   obtained from the appropriate official of each prison at which the prisoner is or was confined.” 28

28   U.S.C. § 1915(a)(2).
                                                         1
 1                                                      II.

 2                                               DISCUSSION

 3           Plaintiff has filed an application declaring that, due to his poverty, he is unable to pre-pay

 4   the full amount of fees and costs for these proceedings or give security therefor, and that he

 5   believes that he is entitled to the relief sought in his complaint. Plaintiff’s application is

 6   supported by a November 25, 2019 certification by an authorized officer at U.S. Penitentiary

 7   Yazoo City, where Plaintiff is currently housed, and a certified copy of Plaintiff’s inmate trust

 8   account statement showing the activity in Plaintiff’s account for the previous six months.

 9           Plaintiff’s certified inmate account statement indicates that he currently has an available

10   sum of $529.23 on account to his credit at U.S. Penitentiary Yazoo City. Further, the account

11   statement indicates that, on April 30, 2019, Plaintiff’s beginning balance was $377.61, and that,

12   after numerous withdrawals and other transactions, Plaintiff had $529.23 in his account on

13   November 11, 2019. According to the certified inmate account statement, the average amount

14   deposited in Plaintiff’s account each month was $321.91 and the 6-month average daily balance

15   in Plaintiff’s trust account was $350.57.

16           Based on the foregoing, the information that Plaintiff has provided to the Court reflects

17   that he is financially able to pre-pay the entire filing fee to commence this action. Although the

18   Ninth Circuit Court of Appeals has held that “the filing fee … should not take the prisoner’s last

19   dollar,” Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995), in these circumstances, Plaintiff

20   has enough funds to pre-pay the $400 filing fee and have money left over. Plaintiff has also
21   recently spent funds on discretionary purchases. See id. (district court entitled to consider an

22   inmate’s choices in spending money, such as between a filing fee and comforts purchased in the

23   prison commissary).

24           Should Plaintiff have additional information to provide the Court, or should his available

25   balance change by the time he receives this order, he may notify the Court. However, the Court

26   has the authority to consider any reasons and circumstances for any change in Plaintiff’s available
27   assets and funds. See also Collier v. Tatum, 722 F.2d 653, 656 (11th Cir. 1983) (district court

28   may consider an unexplained decrease in an inmate’s trust account, or whether an inmate’s
                                                         2
 1   account has been depleted intentionally to avoid court costs).

 2            Therefore, Plaintiff’s application to proceed in forma pauperis must be denied. If Plaintiff

 3   wishes to proceed with this action, Plaintiff must pre-pay the $400.00 filing fee in full.

 4                                                     III.

 5                                   ORDER AND RECOMMENDATIONS

 6            Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

 7   Fresno District Judge to this action.

 8            Further, IT IS HEREBY RECOMMENDED that:

 9            1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 10), be DENIED;

10                    and

11            2.      Plaintiff be ordered to pay the $400.00 filing fee in full in order to proceed with

12                    this action.

13            These Findings and Recommendations will be submitted to the United States District

14   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

15   thirty (30) days after being served with these Findings and Recommendations, Plaintiff may file

16   written objections with the court. The document should be captioned “Objections to Magistrate

17   Judge’s Findings and Recommendations.” Plaintiff is advised that the failure to file objections

18   within the specified time may result in the waiver of the “right to challenge the magistrate’s

19   factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

20   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
21

22
     IT IS SO ORDERED.
23

24   Dated:        December 4, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         3
